George, J.
1. The motion to dismiss the writ of error is without merit. 2. This was an action for damages for breach of a parol contract for the sale and delivery of 220 bales of cotton, of the value of $13,000. The *674buyer neither accepted nor received any portion of the cotton, and neither gave earnest money to bind the bargain, nor paid any part of the purchase price. There was nothing to take the contract out of the statute of frauds. Civil Code (1910), § 3221 (7). Cason v. Cheely, 6 Ga. 554; Bowers v. Anderson, 49 Ga. 143. The court erred in overruling. the motion for a new trial.
Decided July 26, 1917.
Action on contract; .from Stephens superior court—Judge J. B. Jones. November 6, 1916.
Fermor Barrett, for plaintiffs in- error.
Davis & Davis, contra.

Judgment reversed.


Wade, C. J., and LuJce, J., concur.